DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 08/25/2021.
Response to Arguments
Applicant’s arguments, filed 08/25/2021, with respect to claims 1-20 have been fully considered and are persuasive. The objection given to claim 1 in the previous Office Action is withdrawn in view of the amendment. The anticipation and the obviousness rejections are hereby withdrawn. Therefore, a NOTICE OF ALLOWANCE is being administered.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “wherein the plurality of zones are in communication via a communication network but are electrically and physically isolated from one another at least partly by being geographically distanced from one another within a geographic by providing redundant endpoints for reading from and writing to the first volume” and “a second computing system associated with the second zone, the second computing system including at least a first computing device and a second computing device that are collectively configured to implement the second volume to provide a second copy of the data of the virtualized storage device by providing redundant endpoints for reading from and writing to the second volume” and “wherein the at least two computing devices implementing the new volume are configured to replicate writes received at the first volume subsequent to the point in time, and to populate the new volume with the data in the first volume at the point in time using the record of data in the first volume at the point in time without overwriting replicated writes received subsequent to the point in time at least partly by copying, from the first volume to the new volume, data in the record that corresponds to locations of the first volume that have not been written to subsequent to the point in time and declining to copy, from the first volume to the new volume, data in the record that corresponds to locations of the first volume that have been written to subsequent to the point in time” in combination with the overall claimed limitations when interpreted in light of the specification.
Support for the amendment may be found in paragraph [0024] and clause 70 of the instant filed specification.

The claimed invention describes a plurality of zones (also calls them as availability zones in the disclosure). The zones are geographically separated as the amendment requires. Although, Kusters teaches separate zones, Kusters is completely silent about the feature that these zones are geographically separated.
Each of the plurality of zones supports at least one volume that are redundantly stored across the plurality of zones. If a volume fails, (e.g., a second volume failure is detected as claimed), a new volume is created in an available zone. Data from one of the existing volume is copied to this new volume.
As the last amended claim limitation above requires, during the copying of the data from one of the existing volumes to the new volume, only data that existed prior to a point in time are copied. As claimed, the new volume declines copying of any data that exist after the point in time. Kusters is silent about this feature.
It appears that prior art neither anticipates nor renders obvious these features of claim 1. Thus, claim 1 is allowable.
Independent claims 6 and 12 have similar language as claim 1 and these claims are also allowable for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132